 

Exhibit 10.1

 



Breaking Stick Holdings, LLC

c/o Deerfield Management

780 Third Avenue

37th Floor

New York, NY 10017

 

 

February 22, 2018

 

Avadel Pharmaceuticals plc

Block 10-1

Blanchardstown Corporate Park

Ballycoolin, Dublin 15, Ireland

 

 

Ladies and Gentlemen:

 

The parties to this letter agreement (this “Agreement”) are Avadel
Pharmaceuticals plc, an Irish public limited company (the “Company”), and
Breaking Stick Holdings, LLC (formerly known as Eclat Holdings, LLC), a Delaware
limited liability company (the “Warrant Holder”).

 

Reference is hereby made to (a) that certain Warrant No. 1 to purchase 1,100,000
(subject to adjustment) American Depositary Shares (“ADSs”), each representing
one ordinary share, nominal value $0.01 per share, of the Company, deemed to be
issued to the Warrant Holder originally by Flamel Technologies, S.A., as the
predecessor to the Company (the “Predecessor”) on March 12, 2012 (the “Issuance
Date”) and reissued by the Company as of January 1, 2017 (the “Reissuance
Date”), and (b) that certain Warrant No. 2 to purchase 2,200,000 (subject to
adjustment) ADSs, deemed to be issued to the Warrant Holder originally by the
Predecessor on the Issuance Date and reissued by the Company on the Reissuance
Date (collectively, the “Warrants”). Capitalized terms used but not defined
herein have the meanings ascribed to them in the Warrants.

 

In consideration of the mutual covenants and agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1. Cashless Exercise. Anything to the contrary (including any provision of the
Warrants) notwithstanding, the Warrant Holder shall be permitted to make
Cashless Exercises of the Warrants at any time during the term of the Warrants,
regardless of the proviso set forth in the first sentence of Section 3(a)(ii) of
each of the Warrants.

 

2. Certain Warrant Exercise Procedures. Anything to the contrary (including any
provision of the Warrants) notwithstanding, (a) the Warrant Holder shall be
permitted to make exercises of the Warrants from time to time by facsimile or
electronic mail delivery of an Exercise Form duly completed and executed, at
pthompson@avadel.com (if exercised by electronic mail delivery) or +353 1 526
1077 (if exercised by facsimile delivery), and the “Date of Exercise” shall be
the date of such delivery, provided that in the case of a Cash Exercise the full
Exercise Price for each ADS or Restricted ADS as to which this Warrant is
Exercised is paid no later than two business days thereafter, (b) physical
delivery of an original Warrant or original Exercise Form shall not be required
with any such exercise, (c) in the event that the Exercise Price (if applicable)
set forth in the Exercise Form is not paid to the Company by the deadline
therefor as set forth in clause (a) above, the Date of Exercise shall be such
date as such Exercise Price is received by the Company, and (d) on the Date of
Exercise, the Holder shall be deemed for all corporate purposes to have become
the holder of record of the Warrant Shares with respect to which this Warrant
has been Exercised, irrespective of the date such Warrant Shares are credited to
the Holder’s or its designee’s DTC account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be.

 



 

 

  

3.       Waiver. Anything to the contrary (including any provision of the
Warrants) notwithstanding, the Warrant Holder hereby irrevocably waives any
action, claim or other right it may have in connection with any “Registration
Failure” that occurred or is alleged to have occurred prior to the date hereof
with respect to the Warrants or the underlying ADSs, including without
limitation any action, claim or other right to seek “Failure Payments” or any
other form of compensation or reimbursement with respect to any such
“Registration Failure” that occurred or is alleged to have occurred prior to the
date hereof.

 

4. Public Disclosure. No later than 8 a.m., Eastern time (or 9:30 a.m. Eastern
Time, if this Agreement is executed after 6 p.m., Eastern Time) on the first
business day following the date of this Agreement, the Company shall file a Form
8-K with the SEC disclosing the Company’s entry into this Agreement and any
other material non-public information provided by on behalf of the Company to
the Warrant Holder or any of its affiliates or representatives in connection
herewith and attaching a copy of this Agreement as an exhibit thereto.

 

5. Miscellaneous.

 

(a) This letter agreement shall be governed by, and construed in accordance
with, the internal laws of the state of New York, without giving effect to its
principles of conflicts of laws, and shall be binding upon the parties hereto
and their respective successors and permitted assigns. Each party hereto shall
bear their own costs and expenses in connection with the preparation,
negotiation and execution of this Agreement.

 

(b) Except as expressly set forth herein, the Warrants shall remain in full
force and effect according to their express terms.

 

(c) This letter agreement may be executed in counterparts, which shall be
considered one and the same agreement; provided that a .pdf or facsimile
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a .pdf or facsimile signature.

 



 

 

 

 



  BREAKING STICK HOLDINGS, LLC                     By: /s/ David Clark     Name:
David Clark     Its: Authorized Signatory  



 



Acknowledged, Agreed to and Accepted   this 22nd day of February 2018:        
AVADEL PHARMACEUTICALS PLC         By /s/ Michael F. Kanan   Name: Michael F.
Kanan   Title: Senior Vice President and Chief Financial Officer

 

 



 

